Order unanimously affirmed without costs. Memorandum: Upon our review of the record, we conclude that petitioner met its burden of proving beyond a reasonable doubt that respondent committed an act which, if committed by an adult, would constitute the crime of petit larceny (see, Family Ct Act § 342.2 [2]; Penal Law § 155.25). The conflicting testimony of the witnesses presented an issue of credibility for Family Court to resolve (see, Matter of Jerry XX., 115 AD2d 797, lv denied 68 NY2d 601; Matter of Michael D., 109 AD2d 633, 634, affd 66 NY2d 843). Additionally, we conclude that the court’s determination is not against the weight of the evidence. Finally, under the circumstances of this case, we conclude that there was compliance with the provisions of Family Court Act § 341.2 (3) (see, Matter of Dennis NN., 107 AD2d 914). (Resubmission of Appeal from *627Order of Onondaga County Family Court, Hedges, J.—Juvenile Delinquency.) Present—Callahan, J. P., Green, Lawton, Boehm and Davis, JJ.